            Case 6:18-bk-06821-KSJ        Doc 459     Filed 03/23/21    Page 1 of 11




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov



In re:                                                      Chapter 7

DON KARL JURAVIN,                                           Case No. 6:18-bk-06821-KSJ

         Debtor.                                            Case No. 6:20-bk-01801-KSJ

____________________________/                               Jointly Administered with
                                                            Case No. 6:18-bk-06821-KSJ
DON KARL JURAVIN,
Case No. 6:18-bk-06821-KSJ
                                                            REQUEST FOR EXPEDITED
                                                            CONSIDERATION AT HEARING
                                                            SET FOR MARCH 24, 2021 AT
                                                            1:00 PM
MUST CURE OBESITY, CO.
Case No. 6:20-bk-01801-KSJ

      Applicable Debtors.
____________________________/

               TRUSTEE’S MOTON TO COMPEL DEBTOR COMPLIANCE
                   WITH ORDER [Doc. 449] AND FOR SANCTIONS

         Dennis D. Kennedy, Chapter 7 Trustee (Trustee) for the Estate of Don Karl Juravin (Case

No. 6:18-bk-06821-KSJ) and the Estate of Must Cure Obesity, Co. (Case No. 6:20-bk-01801-KSJ),

moves this Court for an order compelling the Debtor, Don Karl Juravin (Juravin) to comply with

this Court’s March 09, 2021 Order [Doc. 4491] Granting Trustee’s Motion [Doc. 442] To Compel

and For Sanctions. In support hereof, the Trustee states:




1
    https://ecf.flmb.uscourts.gov/doc1/046181938580
            Case 6:18-bk-06821-KSJ           Doc 459   Filed 03/23/21   Page 2 of 11




       1.      This Court ordered Mr. Juravin to produce documents and property to the Trustee

no later than 5:00 PM, March 19, 2021.

       2.      Mr. Juravin produced files via Dropbox consisting of 237 jpg. images [in two

folders titled Websites & Websites 2], many repetitive, that are nothing more than screen shots &

web captures of content used by Juravin on his various websites and on social media platforms.

He also produced the following pdf. files:

       2012 Tax Return, Don Juravin
       2013 Form 8949, Sales and Other Dispositions of Capital Assets, Parts 1 through 14 (this
       group of documents includes approximately 1,000 pages— 52 of which are not Form
       8949 documents and none of which are a personal or business tax return)
       2014 Schedule K-1, Roca Labs Nutraceutical (RLN)
       2014 Tax Return, Don Juravin, Anna Juravin
       2014 Tax Return, Must Cure Obesity (2)
       2014 Tax Return, Must Cure Obesity
       2014 Tax Return, Roca Labs (mislabeled – actually a second copy of the RLN Return)
       2014 Schedule K-1, Must Cure Obesity
       2015 Tax Return, Don Juravin, Anna Juravin
       2015 Tax Return, Juravin Inc.
       2015 Tax Return, Must Cure Obesity
       2015 Tax Return, Roca Labs Nutraceutical
       2016 Form 8879-A, Juravin, Inc.
       2016 Form 8879-S, Must Cure Obesity Co.
       2018 Form 8879-S Return for Juravin, Inc.
       2018 Form 1120S Return Summary, Juravin, Inc.
       2018 Form 8879-S Return for Must Cure Obesity (2)
       2018 Form 8879-S Return for Must Cure Obesity (This one includes the MCO 2018 Tax
       Return).
       2018 Schedule K-1, Juravin, Inc.
       2018 Schedule K-1, Must Cure Obesity
       Ameritrade, Acct.# xxxxxx462, Don Juravin
       Ally Bank, checking acct xxxxxx9879, Don Juravin [2017]
       Chase Bank, Acct. #xxxxxxxxxx3115, Roca Labs Nutraceutical USA
       Chase Bank, Acct. xxxxxxxxxxxx7834, Don Juravin
       Mainstreet Community Bank Checking Account, Juravin Inc., 1.29.21
       Fifth Third Bank, Acct. xxxxxx4858, Don Juravin
       TD Bank, Acct. No. xxxxxx1107, Don Juravin
       Employment Agreement between Juravin, Inc. and Don Juravin, Jan. 6, 2016
            Case 6:18-bk-06821-KSJ          Doc 459    Filed 03/23/21    Page 3 of 11




       Employment Agreement between Must Cure Obesity and Roca Labs Nutraceutical
       USA, Inc., Oct.1, 2017
       Promissory Note, December 28, 2017, $180,000 Shay Zuckerman
       Promissory Note, December 28, 2017, $172,000 Shay Zuckerman includes copy of notice
       of commencement Bella Collina home
       Proof of Claim, Shay Zuckerman $172,000
       Debtor’s Release of Information to Trustee executed 3/19/2021 (authorizes release of
       documents previously given to the FTC)
       Twitter and Facebook accounts for Don Karl Juravin, user names and passwords

       3.         The documents the Debtor was ordered to produce and his production deficiencies

are as follows:

   a. All personal tax returns for the years 2012, 2013, 2014 and 2015;
              No Personal tax return for 2013 has been produced.

   b. For any private business entity that Juravin owned in whole or in part as of October
      31, 2018 (Related Companies), all tax returns for the years 2012 through 2018;

                  The following Tax Returns are missing as to each entity:

                  •   ROCA Labs, Inc., 2012, 2013, 2014, 2015, 2016, 2017, 2018.
                  •   ROCA Labs Nutraceutical USA Inc., been2016, 2017, 2018 (Debtor
                      reinstated this company in 2014).
                  •   Juravin Inc., 2013, 2014, 2016, 2017, 2018 (Debtor reinstated this
                      company in 2013).
                  •   Must Cure Obesity Co., 2016 (Debtor reinstated this company in 2014).

   c. All of Juravin’s pay stubs for the six (6) year period ending October 31, 2018.
                  None produced and no explanation has been given.

   d. All information concerning any probate or trust estate in which Juravin was a party
      within the two years prior to October 31, 2018;
                  None produced and no explanation has given.

   e. A copy of any marital settlement agreement, financial affidavit, consent divorce
      decree, and/or final judgment in a domestic relations case that Juravin entered into
      within the two years prior to October 31, 2018;
                  None produced and no explanation has been given.
       Case 6:18-bk-06821-KSJ         Doc 459     Filed 03/23/21     Page 4 of 11




f. A copy of any closing statement from personal injury claims by Juravin within the
   two years prior to October 31, 2018;
           None produced and no explanation has been given.

g. All documents reflecting any income, monies, services, property, or items of value,
   whether taxable or not, received by Juravin or MCO within the two years prior to
   October 31, 2018;
           Although no documents are identified as responsive to this request,
           documents for four (4) of Juravin’s personal bank accounts, one of
           Juravin’s Ameritrade account, and various tax documents appear to be
           partially responsive. No explanation has been given.

h. All documents related to the purchase or sale by, or the value of, personal property
   of Juravin or MCO within the two years prior to the petition date, excluding
   information about Juravin vehicles;
           None produced and no explanation has been given.

i. All documents related to any monies owed or monies loaned to or by Juravin,
   excluding the mortgage and note on the Pendio Drive home, and excluding the UCC
   financing statement to Karan Arora;
           Debtor produced documents relative to the Shay Zuckerman Proof of
           Claim, but no documents supporting the Noam Ben-Zvi claim were
           produced, and no explanation was given.

j. Juravin’s note with Andrew Hill;
           Not produced and no explanation has been given.

k. The list of items and amounts for which Juravin allegedly agreed to reimburse his
   wife, Anna Juravin.
           Not produced and no explanation has been given.

l. All documents relating to potential claims that Juravin or any of his Related
   Companies may have.
           Despite listing numerous potential claims in his schedule no documents
           were produced and no explanation has been given.

m. All documents related to the interests of Juravin or MCO in any corporations,
   companies, joint ventures, partnerships, trusts or any other investment including
   but not limited to articles of incorporation, operating agreements, shareholder
            Case 6:18-bk-06821-KSJ         Doc 459     Filed 03/23/21    Page 5 of 11




       agreements, share or membership interest certificates, and trust agreements for the
       Related Companies;
                 None produced and no explanation has been given.

   n. All documents related to the financial condition of Juravin or his Related
      Companies that were provided to any other person or entity during the six (6) years
      prior to October 31, 2018;
                 Even though Juravin used his entities to acquire vehicles that were or
                 are financed, no documents were produced and no explanation has
                 been given.

   o. Bank statements and credit card statements requested from Juravin but not
      previously produced. Alternatively, Juravin may execute the affidavit previously
      submitted to him attached to the instant motion as Exhibit G provided that it is
      notarized and sworn or declared under penalty of perjury.

                 Debtor has not produced any statement for the account that he
                 previously acknowledged was opened in Ireland, and no explanation
                 has been given; Debtor did produce documents from Ally Bank, Chase
                 Bank, Fifth Third Bank, TD Bank and Ameritrade.

       4.        Notably, mixed within the produced documents labeled, “2013 Form 8949,” there

are two [2] Form 6252 documents reflecting Debtor’s substantial installment sales:

             •   “various trademarks” listed as sold for $ 15,000,000.00, dated January 1, 2013;
       and
             •   “Gastric By-Pass Alternative Formula,” dated January 7, 2012, no sale price listed

The “Gastric By-Pass Alternative Formula” sale price of $ 26,379,086.00 is not disclosed on that

Form 6252. It is disclosed on a separate 6252 Form titled “Installment Sale History” dated July

15, 2015. On that date the Debtor documented that the balance due on that Installment Sale

agreement was $20,638,525.00.

       5.        This Court ordered Mr. Juravin to turn over all remaining Sold Assets including:

                 all property owned by any entity that was sold, including but not
                 limited to account names, passwords, and all information required
                 to allow access to or control of all accounts in which documents,
            Case 6:18-bk-06821-KSJ         Doc 459     Filed 03/23/21    Page 6 of 11




               records or electronic communications of the Sold Entities are stored;
               account names, passwords and all information required to allow
               access to or control of all blogs and social media accounts that were
               sold; copies of insurance policies for the two (2) vehicles that were
               sold; all furniture, fixtures or equipment belonging to the Sold
               Entities as of July 2, 2020.

(Doc. 449 at p.3, decretal paragraph 2).

       6.      It is clear the Sold Entities should have more in the way of business records that

have not been produced and access to an account where such documents are stored because it is

known that the Debtor’s weight loss business entities continued to use the mark Gastric By-Pass

Alternative and continued selling its specially formulated weight loss products, and because the

Debtor clearly put significant value on these marks and formulations. The documents would

include, for example, mark registrations and assignment documents, installment sale agreements,

documents regarding the development and ownership of the proprietary formulation, articles of

organization, operating/shareholder agreements, confidentiality agreements and communications.

       7.      Mr. Juravin also delivered a small amount of worthless junk, a photograph of which

is attached as Exhibit 1. Each item is listed below:

       1 Samsung computer screen
       1 Samsung Chromebook laptop (appears to be broken)
       2 older modems
       2 computer speakers
       Numerous non-matching power cords
       Several cable cords (HDMI)
       Numerous broken computer and phone head sets
       1 broken older google phone
       1 chrome cast puck (box has roach smeared feces on it)
       1 T-Mobile LTE hotspot
       1 Samsung hub
            Case 6:18-bk-06821-KSJ         Doc 459     Filed 03/23/21     Page 7 of 11




       1 Cisco modem
       2 clear plastic containers of powders
       1 small box containing numerous carbon copies of checks from MCO, Juravin, Inc., Zero
       Calorie Labs dated from 2013 to 2015

       A few check books for the referenced companies on what appear to be closed Bank of
       America accounts.

       8.       Debtor’s businesses have relied, and continue to rely, heavily if not exclusively on

the internet for marketing and sales. The screen shots and web captures produced largely contain

graphics. Accordingly, it is reasonable to infer that the sold entities likely owned and used Apple

computing products, or if not Apple then similarly sophisticated computers and hardware. In other

words, Debtor was not and is not doing business with an old, broken Samsung Chromebook, and

his failure to deliver a single computer capable of doing such work without any explanation is

disingenuous.

       9.       Social Media Accounts: Debtor delivered the user names and passwords for the

Twitter and Facebook accounts in his own name, Don K Juravin. As noted in paragraph 2 above,

Juravin also produced screen shot and web capture images of content he used on his various

websites and on various social media platforms. Debtor has not affirmatively confirmed that these

are his only two (2) social media accounts, or that these are the only internet accounts controlled

by the Sold Entities. Further, he has not disclosed the account names or passwords for the

accounts/websites on which the produced images appear. After the Court’s March 19, 2021

deadline for compliance passed, Juravin made new posts using accounts he controlled when he

filed this case. Examples can be found online: https://www.facebook.com/Bella.collina.reviews/ .2




2
 About two weeks ago, March 8, 2021, in DCS Real Estate Investments LLC, et al v. Juravin,
case no. 2017-CA-0667, (Fla. 5th Cir., Lake County), Mr. Juravin testified that he gave up
control of his accounts during the time this case was pending. In the state case, DCS, The Club
             Case 6:18-bk-06821-KSJ        Doc 459     Filed 03/23/21     Page 8 of 11




       10.      Insurance policies for the sold vehicles (Mercedes SUV & Jeep Wrangler): None

were delivered, and no explanation was given.

       11.      Mr. Juravin, and Must Cure Obesity, Co. (MCO) by Mr. Juravin, were required to

file or deliver their Rule 1019 reports to the Trustee no later than 5:00 PM, March 19, 2021 (Doc.

449 at p.4, decretal paragraph 3). Mr. Juravin filed his 1019 report listing one account, Amex; No

report on behalf of MCO was filed or delivered and no explanation was given.

       12.      Mr. Juravin was required to file the MCO 1019 report well before it was sold by

the Trustee. His argument that he is not required to do anything on behalf of MCO because it was

sold is without merit.

       13.      Sanctions Against the Debtor – The Court previously reserved ruling on sanctions:

                The Court has deferred its ruling on the Trustee’s request for sanctions, but
                Mr. Juravin is cautioned that his willful failure to comply with this order
                could result in incarceration for civil contempt, an order requiring him to
                surrender his passport(s) and/or monetary sanctions.

(Doc. 449 at p.4, decretal paragraph 9).




at Bella Collina, and Randall Greene are is suing Juravin for defamatory posts on his websites,
blogs and social media accounts. He testified:

   JUDGE MOSLEY: Okay, but getting back to the question, you mentioned that -- you
   said that you had control, but you lost control. What do you mean by that?
   MR. JURAVIN: I transferred the sites long ago to my wife.
   JUDGE MOSLEY: When? When is long ago?
   MR. JURAVIN: A year-and-a-half ago, maybe.
   JUDGE MOSLEY: During this litigation?
   MR. JURAVIN: Yes.
   JUDGE MOSLEY: So before you had control – you had control of these sites during
   the litigation and you transferred it to your wife.
   MR. JURAVIN: Yeah…

March 8, 2021, hearing transcript at 42:2-15.
               Case 6:18-bk-06821-KSJ        Doc 459     Filed 03/23/21     Page 9 of 11




         14.      The Trustee renews his request to compel, for an award of sanctions against the

Debtor and for all other relief the court deems proper for his willful failure to comply with the

Court’s orders, evidencing his unwarranted, flagrant abuse of the bankruptcy system. Fed. R. Civ.

P. 37; Fed. R. Bankr. P. 9014; 28 U.S.C. § 1927; 11 U.S.C. § 105; Gwynn v. Walker (In re Walker),

532 F.3d 1304, 1310 (11th Cir. 2008) (Sanctions may be imposed under the Bankruptcy Court’s

inherent authority).     “A primary purpose of Rule 37 sanctions is to deter further abuse of

discovery.” In re Bimini Island Air, Inc., 355 B.R. 358, 360 (Bankr. S.D. Fla. 2006) (citing Adolph

Coors Co. v. Movement Against Racism & the Klan, 777 F.2d 1538 (11th Cir. 1985). These

sanctions are also imposed to prevent unfair prejudice and ensure the integrity of the discovery

process. See, U & I Corp. v. Advanced Med. Design, Inc., 251 F.R.D. 667, 674 (M.D. Fla. 2008).

         15.      This Court gave the Debtor clear notice (doc. 449) that he could be found in civil

contempt for his failure to give the Trustee access to specific information needed to administer

these two bankruptcy estates and to turn over the remainder of the sold assets.

         16.      The Trustee’s prior Motion to Compel (Doc. 442) also sought “reasonable

expenses incurred in making the motion, including attorney’s fees.” Although substantive relief is

the Trustee’s primary goal, monetary sanctions are also appropriate under the exceptional

circumstances now existing in these cases. Fed. R. Civ. P. 37(a)(5)(A). See e.g., Poleon v. Lines,

614-cv-2034-0RL-40TBS, 2016 WL 1030803, at *2 (M.D. Fla. Mar. 15, 2016); Kingsbury v. Notter

Sch. of Culinary Arts, LLC, 614-cv-234-0RL-18TBS, 2014 WL 12625099, at *1 (M.D. Fla. July 7,

2014).

         17.      The Trustee therefore requests that this Court grant all relief the court deems just

and proper and to determine that the Trustee is entitled to an award of sanctions against the Debtor,

including without limitation an award of the Trustee’s reasonable expenses incurred in making this
           Case 6:18-bk-06821-KSJ        Doc 459     Filed 03/23/21     Page 10 of 11




Motion and the previous Motion to Compel (Doc.442), the time he and his counsel spent preparing

for and traveling to Orlando for the February 15, 2021 and the March 24, 2021 341 Meetings.

       18.     Hearing - At the March 4, 2021 hearing on Trustee’s Motion [Doc. 442] To

Compel and For Sanctions and in the Order [Doc. 449] granting the Motion, the Court directed:

               The parties shall return before this Court on March 24, 2021, at 1:00
               pm, George C. Young Federal Bldg., 400 W. Washington Street, 6th
               floor, Courtroom 6A, Orlando, FL 32801, to report on the status of
               Debtors’ compliance with this Order.

(Doc. 449 at p.4, decretal paragraph 6). Counsel for the Trustee has prepared this Motion as

quickly as possible after taking inventory of the items produced and not produced by the Debtor,

with the intent that this motion serves to report on the status of the Debtor’s compliance and lack

of the same. Counsel requests that this Motion be heard at the hearing set for March 24, 2021, at

1:00 PM.

       WHEREFORE, Dennis D. Kennedy, Chapter 7 Trustee, respectfully requests entry of an

order a) Granting this Motion; b) Determining that the Trustee is entitled to an award of sanctions

against the Debtor, setting a subsequent hearing to determine the amount thereof; and, c) Awarding

any other relief the Court deems just and proper.

Dated: March 23, 2021.
                                             Respectfully submitted,

                                           /S/JAMES D. RYAN
                                              JAMES D. RYAN, ESQ.
                                              FLORIDA BAR NO. 0976751
                                              JDR@RYANLAWGROUP.NET
                                              SUE@RYANLAWGROUP.NET
                                              LAUREN@RYANLAWGROUP.NET
                                              RYAN LAW GROUP, PLLC
                                              636 U.S. HIGHWAY ONE, SUITE 110
                                              NORTH PALM BEACH, FL 33408
                                              MAIN: (561) 881-4447 FAX: (561) 881-4461
                                              SPECIAL COUNSEL TO DENNIS D. KENNEDY, TRUSTEE
         Case 6:18-bk-06821-KSJ        Doc 459    Filed 03/23/21    Page 11 of 11




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on March 23, 2021, a true copy of the foregoing Motion has
been served via CM/ECF to: Office of the United States Trustee, George C. Young Federal
Bldg., 400 W. Washington Street, Suite 1100, Orlando, FL 32801; Aldo G. Bartolone, Jr., Esq.,
Bartolone Law, PLLC, 1030 North Orange Avenue, Suite 300, Orlando, FL 32801.

                                                         /S/JAMES D. RYAN
                                                            JAMES D. RYAN, ESQ.
